Desmond, J.
(dissenting). I dissent because the decision about to be announced fails to give complete, affirmative meaning to important statutory language, and, insofar as it attempts definition thereof, arrives at a meaning opposed to that dictated by history and legislative purpose.
Section 26 of the Decedent Estate Law, our “ pretermission ” statute as to after-born children, has not, until now, been up for construction in this court. The statutory language to which a precise meaning should here arid now be given is this: ‘1 leaving such child, so after-born, unprovided for by any settlement ”. That plainly says that, to escape the result otherwise dictated— the partial revocation of the will and the “ letting in ” of the after-born child — there must not only be provision for that child, but such provision must be by way of a “ settlement ”. Numerous lower court decisions cited in the majority *208opinion say that the “ settlement ” need not be in the form of a writing signed by the parent, need not be in any particular form, need not be absolute, need not be irrevocable and need not be adequate or reasonable in relation to the size of the parent’s estate. It would seem to follow, from all those negatives taker together, that any sort of gift, to an after-born child, unless completely abrogated during the parent’s life, can be held by a surrogate to have “ provided for ” the child by a “ settlement ”.
We are told that it is all a matter of intent, and that, when such a gift or transfer has been made, the intent thereof becomes a question of fact for the surrogate. Examination of the cases cited reveals that in many of them there was no real proof that the parent-donor, making a gift to his child, ever had any idea he was thereby “ providing ” for the child after his own death, or that he ever intended a “ settlement ” or knew of the existence of that legal term, or of the concept it covers. The present state of the law is, therefore, that if a parent has, for instance, taken out any life insurance policy with his after-born child as a beneficiary, an appropriate finding of intent can be made, and that is the end of the whole matter.
During a parent’s life his children may be “ provided for ” after his death, only by the definite, permanent setting aside of property for that special purpose. The legislative use of the word “ settlement ” further delimits all that, by requiring that the “ providing ” be done in a particular way, that is, by a “ settlement ”. A careful historical study of that word’s meaning can be found in Matter of Stern (189 Misc. 639, 650-652). At the very least it requires a writing signed by the parent, and some evidence that the gift or transfer was made for the purpose of after-death support of the beneficiary. That whole idea is set at naught by holdings that the casual purchase of a small life insurance policy, or the impulsive handing over of a small bank account, or securities of small value, is a “ settlement ” which “ provides ” for the child-beneficiary after the latter’s death, as a substitute for a testamentary provision.
It seems to me that to give section 26 any useful meaning, it must be held to require; first, that a gift or transfer, to constitute provision for a child by settlement, be in a writing subscribed by the parent; second, that it be absolute, not contingent; *209and, third, that there be some real, substantial, weighty evidence, inside or outside the writing, that the maker thereof intended it to be a “ settlement ’ ’ by which his child would be ‘1 provided for ” after his death. Certainly, the third of those requisite elements is missing in the present case.
Loughran, Ch. J., Lewis, Conway and Froessel, JJ., concur with Fuld, J.; Desmond, J., dissents in opinion in which Dye, J., concurs.
Order affirmed, etc.